Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-14, 17-22 have been examined.
Claim(s) 15-16 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 17-22 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determine a user identity;
create a user preference profile based on the user identity;
communicate a prerecorded message describing one or more vehicle options to the user;
record a user response of the user in response to the prerecorded message;
analyze the recorded user response;
emphasize one or more features of the vehicle based on the recorded user response;
update the user preference profile based on the analysis of the recorded user response.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales and marketing behaviors and/or activities.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a display or a speaker
a controller with programming;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other 
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-8 and 21-22 are directed to the abstract idea itself and do not constitute additional limitations. In addition, even if they did amount to additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 
In Step 2A, several additional elements were identified as additional limitations:
a display or a speaker
a controller with programming;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components (a controller, a speaker, a display), receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 8,694,328) in view of Liu (US 2015/0030998).
	
	Referring to Claim 1, Gormley teaches a vehicle that includes a system for recording and analyzing user preferences during a vehicle test drive, the system comprising: 
a display or a speaker (see Gromley Fig. 8-9);
a controller programmed to:
determine a user identity (see Gormley Col. 6 lines 13-33);
create a user preference profile based on the user identity (see Gormley Col. 6 lines 13-33, Col. 9 lines 33-39);
communicate a prerecorded message describing one or more vehicle options to the user (see Gormley Col. 15 lines 25-27);
record a user response of the user in response to the prerecorded message (see Gormley Col. 15 lines 25-27);
analyze the recorded user response (see Gormley Col. 17 lines 23-30);
update the user preference profile based on the analysis of the recorded user response (see Gormley Col. 17 lines 23-30).
see Liu ¶0044, an offer for a demonstration of a vehicle feature; ¶0038, the demo is output via the vehicle outputs; ¶0019, the outputs include a display and a speaker) and emphasizing one or more features of the vehicle based on the recorded user response (see Liu ¶¶0046-47, a second demo corresponding to the action selected by the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Gromley would continue to teach communicating a prerecorded message except that now it would be communicated via a speaker or display and one or more feature of the vehicle would be emphasized based on a recorded user response. This is a predictable result of the combination.

	Referring to Claim 2, the combination teaches the vehicle of claim 1, wherein:
the user preference profile comprises one or more preferred vehicle options (see Gormley Col. 16 lines 13-33), and the processor-readable instructions, when executed by the processor, further cause the system to:
compare the user preference profile to a pool of available vehicles (see Gormley Col. 6 lines 43-63);
determine which vehicles in the pool of available vehicles include the one or more preferred vehicle options (see Gormley Col. 6 lines 43-63
recommend one or more vehicles from the pool of available vehicles based on determining that the one or more vehicles include the one or more preferred vehicle options (see Gormley Col. 6 lines 43-63).

	Referring to Claim 7, the combination teaches the vehicle of claim 1, wherein the prerecorded message is adaptable based on the analysis of the recorded user response (see Col. 15 lines 25-27).

	Referring to Claim 8, the combination teaches the vehicle of claim 7, wherein the prerecorded message includes a description of at least one vehicle feature (see Gormley Col. 15 lines 25-27).

	Referring to Claim 9, the combination teaches a system for recording and analyzing user preferences, the system comprising: 
a display or a speaker (see Gromley Fig. 8-9);
a controller programmed to:
determine a user identity (see Gormley Col. 6 lines 13-33);
create a user preference profile based on the user identity (see Gormley Col. 6 lines 13-33, Col. 9 lines 33-39);
communicate a prerecorded message describing one or more vehicle options to the user (see Gormley Col. 15 lines 25-27);
record a user response of the user in response to the prerecorded message (see Gormley Col. 15 lines 25-27
analyze the recorded user response (see Gormley Col. 17 lines 23-30);
update the user preference profile based on the analysis of the recorded user response (see Gormley Col. 17 lines 23-30).
Gromley does not explicitly teach wherein the communication of the prerecorded message is by a speaker or a display and emphasizing one or more features of the vehicle based on the recorded user response. However, Liu teaches wherein the communication of the prerecorded message is by a speaker or a display (see Liu ¶0044, an offer for a demonstration of a vehicle feature; ¶0038, the demo is output via the vehicle outputs; ¶0019, the outputs include a display and a speaker) and emphasizing one or more features of the vehicle based on the recorded user response (see Liu ¶¶0046-47, a second demo corresponding to the action selected by the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Gromley would continue to teach communicating a prerecorded message except that now it would be communicated via a speaker or display and one or more feature of the vehicle would be emphasized based on a recorded user response. This is a predictable result of the combination.

	Referring to Claim 10, the combination teaches the system of claim 9, wherein the user preference profile comprises one or more preferred vehicle options, and the controller is programmed to:
compare the user preference profile to a pool of available vehicles (see Gormley Col. 6 lines 43-63
determine which vehicles in the pool of available vehicles include the one or more preferred vehicle options (see Gormley Col. 6 lines 43-63);
determine a similarity value for each vehicle in the pool of available vehicles that includes at least one of the one or more preferred vehicle options (see Gormley Col. 6 line 55);
recommend one or more vehicles from the pool of available vehicles based on the similarity value (see Gormley Col. 6 lines 43-63).

	Referring to Claim 11, the combination teaches the system of claim 10, wherein the controller is further programmed to send user preference profile data to an external network (see Gromley Col. 4 lines 31-33).

	Referring to Claim 17, the combination teaches a method of determining user preferences for one or more vehicle options comprising:
determining a user identity of a user (see Gormley Col. 6 lines 13-33);
communicating a prerecorded message describing one or more vehicle options to the user (see Gormley Col. 15 lines 25-27);
recording a user response of the user in response to the prerecorded message (see Gormley Col. 15 lines 25-27);
analyzing the recorded user response to generate a user preference profile that includes one or more preferred vehicle options (see Gormley Col. 17 lines 23-30).
see Liu ¶¶0046-47, a second demo corresponding to the action selected by the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Gromley would continue to teach communicating a prerecorded message except that now one or more feature of the vehicle would be emphasized based on a recorded user response. This is a predictable result of the combination.

	Referring to Claim 18, the combination teaches the method of claim 17, further comprising:
comparing the user preference profile to a pool of available vehicles (see Gormley Col. 6 lines 43-63);
determining which vehicles in the pool of available vehicles include the one or more preferred vehicle options (see Gormley Col. 6 lines 43-63);
recommending one or more vehicles from the pool of available vehicles based on determining that the one or more vehicles include the one or more preferred vehicle options (see Gormley Col. 6 lines 43-63).

	Referring to Claim 19, the combination teaches the method of claim 17, further comprising adapting the prerecorded message based on the user identity (see Gormley Col. 15 lines 25-30).

	Referring to Claim 20, the combination teaches the method of claim 19, further comprising:
recording the user response to the recommendation of the one or more vehicles (see Gormley Col. 15 lines 25-27);
analyzing the recorded user response to the recommendation of the one or more vehicles (see Gormley Col. 17 lines 23-30);
making a second recommendation based on the recorded user response to the recommendation of the one or more vehicles (see Gormley Col. 17 lines 57-65).

Referring to Claim 21, the combination teaches the vehicle of claim 1, further comprising an in-vehicle camera configured to capture an image of the user wherein the controller is further programmed to determine the user identify based on the image of the user (see Liu ¶0052).

Referring to Claim 21, the combination teaches the vehicle of claim 1, wherein the controller is programmed to record the user response of the user by detecting a selection by the user of the one or more vehicle options included as part of a user interface output on the display (see Liu ¶0016, the user interacts with the VCS via a touch-sensitive display).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 8,694,328) in view of Liu (US 2015/0030998) in further view of Dabney (US 2004/0128224).

	Referring to Claim 3, the combination teaches the vehicle of claim 2. Gormley does not teach wherein inclusion of a particular vehicle in the pool of available vehicles is based on a geographic location of the particular vehicle. However, Dabney teaches this (see Dabney ¶0388). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Gormley and Liu would still teach a vehicle recommendation system except that now it would include vehicles based on geographic location of the particular vehicle according to the teachings of Dabney. This is a predictable result of the combination.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 8,694,328) in view of Liu (US 2015/0030998) in further view of Fields (US 9,373,203).

	Referring to Claim 4, the combination teaches the vehicle of claim 1. Gormley does not teach wherein recording the user response of the user in response to the prerecorded message includes recording a user dwell time related to one or more vehicle options. However, Fields teaches recording user dwell time related to one or more vehicle options (see Fields Fig. 4B and Col. 13 line 63 to Col. 14 line 11). It would 

Referring to Claim 12, this claim is similar to claim 4 and therefore rejected under the same reasons and rationale.

	Claims 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 8,694,328) in view of Liu (US 2015/0030998) in further view of Brown (US 2010/0223158).

	Referring to Claim 5, the combination teaches the vehicle of claim 1. Gromley does not teach wherein the user identity is associated with the user preference profile based on a driver's license number of the user. However, Brown teaches this (see Brown ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Gormley and Liu would still a user identity associated with the user preference profile except that now that user identity associated with the user preference profile would be based on a driver’s license number of the user according to the teachings of Brown. This is a predictable result of the combination.

	Referring to Claim 6, the combination teaches the vehicle of claim 5, wherein the prerecorded message is adaptable based on the user identity (see Col. 15 lines 25-27).

Referring to Claim 13-14, these claims are similar to claims 5-6 and therefore rejected under the same reasons and rationale.

Response to Arguments
1.	In regards to the rejection under 35 U.S.C. 101, the applicant respectfully argues on pages 10-11 of the remarks that the claims do not recite an abstract idea as the claims do not recite any certain methods of organizing human activity which might involve advertising, marketing, and sales activities or behaviors.
The examiner respectfully disagrees. The specification at paragraph [0001] states “The present specification generally relates to systems and methods for determining user preferences and more specifically to systems and methods for making vehicle purchase recommendations based on a user preference profile.” The concept recited in this paragraph is reflected in the claims by at least the following limitations “record a user response of the user in response to the prerecorded message”, analyze the recorded user response”, “update the user preference profile based on the analysis of the recorded user response.”  Is it clear that determining user preferences for making vehicle purchase recommendations is a marketing activity, it’s a sales activity, is involved in advertising, and it’s therefore directed to an abstract idea. For these reasons, the applicant’s arguments are not persuasive.

The applicant also argues that claim 22 necessitates technology because the “controller” detects a selection by the user. The examiner respectfully agrees that the controller is technology and an additional element, but the detection step is not an additional element and is part of the abstract idea as it’s part of determining the user’s preferences and it is just happing (being applied on) a computer.
For these reasons, the applicant’s arguments are not persuasive.
3.	In regards to the rejection under 35 U.S.C. 101, the applicant respectfully argues on pages 14-15 of the remarks that the rejection under 35 U.S.C. 101 step 2B is insufficient according to the Berkheimer memo. The examiner respectfully disagrees. The only additional elements in the claims are a controller, speaker, and a display which are generic computing components and are thus well-understood, routine, and conventional. For these reasons, the applicant’s arguments are not persuasive.
4.	Applicant’s arguments with respect to the prior art and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684